684 S.E.2d 39 (2009)
STATE of North Carolina
v.
Jonathan Elwood WALKER, Sr.
No. 287P09.
Supreme Court of North Carolina.
August 27, 2009.
John J. Aldridge, Special Deputy Attorney General, for State.
Jonathan Elwood Walker, Pro Se.

ORDER
Upon consideration of the petition filed on the 13th of July 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."